Citation Nr: 0944119	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claims for 
service connection for right ear hearing loss and bilateral 
tinnitus.

In the July 2009 rating decision, the RO granted the 
Veteran's claim for left ear hearing loss.  He has not since 
appealed either the initial rating or effective date assigned 
for that condition.  See Grantham v. Brown, 114 F.3d 1156. 
1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal 
these downstream issues).  Therefore, that claim is not 
before the Board.


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss for the 
right ear as defined by VA for compensation purposes.  

2.  The Veteran has current diagnoses of tinnitus.

3.  There is no competent evidence that relates the Veteran's 
current tinnitus to his period of active service.


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in June 2006.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the December 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error. 

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, a VA medical 
examination, and private medical evidence as identified by 
the Veteran.  The Veteran has submitted personal statements, 
and private medical evidence.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  

Regarding the Veteran's Social Security Administration (SSA) 
Records:  the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Although disability determinations 
by the SSA are not controlling on the VA, they are pertinent 
to the adjudication of a claim for VA benefits and VA has a 
duty to assist the Veteran in gathering these records.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  The VA will end its efforts to 
obtain records from a federal department or agency only if 
the VA concludes that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(c)(3).  The AOJ has attempted to acquire 
the Veteran's SSA records; however, the AOJ received a 
response from the SSA indicating that such records were 
unavailable in December 2007.  As such, the Board is 
reasonably certain that such records do not exist.  Id.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has 
been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Right Earl Hearing Loss

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the most recent examination of record to measure the 
Veteran's hearing in regards to the standards provided in 
38 C.F.R. § 3.385 is the November 2006 VA audiology 
examination, which revealed the following bilateral hearing 
loss according to the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
25
30

In addition, the Veteran's Maryland CNC score for the right 
ear was rated at 94 percent.  With only a single frequency 
above 25 decibels for the right ear and a Maryland CNC score 
at 94 percent, the Board concludes that the Veteran does not 
show hearing loss for the right ear as that is defined by 
38 C.F.R. § 3.385.  The Veteran also provided a private 
audiogram dated in November 2006.  The audiogram was provided 
without interpretation as to the exact puretone thresholds 
found.  Thus, the audiogram is entitled to less probative 
value in relation to the VA medical examination.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded 
no weight).  

Additional VA treatment records dated in October 2008 show 
the auditory threshold for at least one frequency was 33 
decibels for the right ear at 3000 Hertz.  Mild hearing loss 
in the right ear at 6000-8000 Hertz was indicated.  The 
examiner noted the Veteran's hearing loss had not changed 
since last examination in October 2007.  Thus, the results do 
not show hearing loss for the right ear as defined by 
38 C.F.R. § 3.385. 

The Veteran has also submitted private treatment records from 
J. Berrios, M.D., which indicate that the Veteran experiences 
bilateral hearing loss, but do not contain any records of 
right ear hearing loss in accordance with 38 C.F.R. § 3.385.  

Therefore, without competent evidence of current right ear 
hearing loss as defined by 38 C.F.R. § 3.385, service 
connection cannot be granted for the right ear.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

Without the requisite element of current hearing loss for the 
right ear, there is no basis for further analysis of the in-
service incident or nexus requirements.  See Shedden, at 
1167.  Nor is there any basis to analyze the Veteran's 
chronic symptoms or continuity of symptomatology without 
current hearing loss in the right ear.  38 C.F.R. § 3.303(b); 
Savage, at 494-97.  Likewise, since there is no objective 
indication of right ear hearing loss within one year after 
service, the Veteran is not entitled to application of the 
presumptive provisions for hearing loss for the right ear.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for right ear hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which 
began during his military service.  See the Veteran's May 
2006 claim, July 2006 statement, January 2007 notice of 
disagreement (NOD), and November 2007 substantive appeal (VA 
Form 9).  As noted above, the first requirement for a service 
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, the records presented are contradictory.  
The Veteran denied experiencing tinnitus at his November 2006 
VA medical examination, and his private treatment records 
from Dr. Berrios also deny the Veteran experienced tinnitus 
during various examinations.  See private treatment records 
by Dr. Berrios dated in August 2003, April 2004, February, 
April, July and September 2006.  However, more recent 
treatment records indicate that the Veteran does experience 
tinnitus.  See VA medical treatment records dated in October 
2006, September and October 2007, and October 2008.  The 
Veteran has also indicated that he experiences tinnitus, and 
that he only denied experiencing tinnitus at the time of the 
November 2006 VA medical examination because he was not 
experiencing tinnitus at that time.  See the Veteran's VA 
Form 9.  Tinnitus is a type of disorder associated with 
symptoms capable of lay observation.  Charles v. Principi, 16 
Vet. App. 370 (2002).  Granting the Veteran the benefit of 
the doubt required by 38 U.S.C.A. § 5107, and 38 C.F.R. 
§ 3.102, the Board concedes that the Veteran has provided 
competent evidence that the Veteran is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
tinnitus was caused by acoustic trauma during his service as 
an infantryman in Vietnam when he was exposed to:  small arms 
fire, mortars, rockets, and explosive devices.  See the 
Veteran's July and November 2006 statements.  The Veteran is 
competent to testify as to experiencing acoustic trauma in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  The Veteran has indicated 
that he was not exposed to noise which would have affected 
his hearing after his completion of service.  See the 
Veteran's January 2007 notice of disagreement (NOD), and 
November 2007 substantive appeal (VA Form 9).  The Veteran's 
contentions are corroborated by his military occupational 
specialty (MOS) listed on his DD Form 214 as a light weapons 
infantryman, and which also notes that he received the 
Vietnam Service Medal.  As infantry is an MOS which may be 
associated with noise exposure, granting the Veteran the 
benefit of the doubt, the Board concedes that the Veteran 
experienced acoustic trauma in service.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The AOJ 
provided the Veteran with a VA medical examination.  The 
examiner, in November 2006, after a review of the Veteran's 
medical history and examination of the Veteran, concluded 
that the Veteran's tinnitus was "less likely as not... caused 
by or a result of acoustic trauma in the service."  The 
Veteran also submitted a private treatment record dated in 
November 2007 by Dr Berrios, wherein Dr. Berrios contends 
that the Veteran's "sensorineural hearing loss is more 
likely than not due to acoustic trauma and noise exposure 
while on active duty in the military." As such, the private 
treatment records, although they indicate a connection 
between the Veteran's hearing loss and his service, do not 
indicate any connection between the Veteran's service and his 
current tinnitus.  There is no other medical evidence to show 
a connection between the Veteran's tinnitus and his service.

The Veteran and his representative have indicated their 
belief that the Veteran's current tinnitus is the result of 
his acoustic trauma.  There is no evidence presented that the 
Veteran or his representative have the requisite training or 
experience necessary to render them competent to make such a 
statement.  See Layno, supra, at 469; see also 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that these 
statements are not competent evidence of a connection between 
the Veteran's tinnitus and his service.  As none of the 
competent medical opinions of record indicates that the 
Veteran's current tinnitus is due to his in-service acoustic 
trauma, there is no competent evidence of a connection 
between the Veteran's in-service acoustic trauma and his 
current tinnitus.  In fact, the competent medical evidence 
weighs against such a conclusion.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated a number of times that his tinnitus 
began during his military service and continued to the 
present.  See the Veteran's May 2006 claim, July 2006 
statement, January 2007 NOD, and November 2007 VA Form 9.  
The Veteran is competent to report experiencing tinnitus in 
service and thereafter.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints or records of tinnitus 
until a VA medical treatment record documents a complaint of 
tinnitus in October 2006, many years post-service.  Finally, 
there are substantial private treatment records which 
indicate that the Veteran did not experience tinnitus for the 
period of August 2003 to September 2006.  See private 
treatment records provided by Dr. J.B.  

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for over 30 years thereafter, 
and given the weight of the medical evidence against such a 
claim.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  With all 
of the evidence presented by the record taken into account, 
the Board concludes that the record does not establish the 
required continuity of symptomatology necessary to establish 
service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


